Argued September 25, 1928.
In this case, plaintiff petitioned for a review of a workmen's compensation agreement entered into at the time of his injuries, but subsequently terminated, as the petitioner alleged, by mistake. The referee entered an order "That claimant's petition to reinstate compensation agreement . . . . . . be dismissed until such time as [he] returns to work and establishes a bona fide earning wage, at which time this agreement may be further modified either by agreement of the parties or by petition to the board." The board dismissed "without prejudice" an appeal from the above order, stating, "The referee has said that claimant's present earnings, $1.50 a week, are not sufficient evidence of his earning capacity and that claimant has not yet established his earning power within the meaning of the act." On appeal to the court below, the action of the board was affirmed, and claimant then filed the present appeal. The matter involved is one peculiarly for the compensation authorities; while there is no unbending rule governing such cases, we are not convinced of error in the disposition of the present application.
The order appealed from is affirmed. *Page 169